DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US PGPub 2014/0218411) in view of Burg (US PGPub 2015/0211987).

Regarding claim 1, Chen discloses a method for improving a performance at different viewing angles associated with displaying different human skin colors ([0023] and fig. 2, a method for improving a color shift of viewing angle of skin color of the LCD screen), comprising following steps:
acquiring a voltage-transmittance (V-T) curve of white, red, green, and blue colors (WRGB) and an XYZ value of each grayscale in each of pixels at each predetermined viewing angle in a case where proportions of red, green, and blue colors (RGB) in each of the pixels are the same, wherein the predetermined viewing angle comprises a front viewing angle and a side viewing angle ([0034] and fig. 2, step S3: obtaining gamma curves of red (R), green (G), blue (B) and white (W) of front viewing angle and oblique viewing angle of skin color picture of the LCD screen), wherein the XYZ value is a tristimulus value ([0004], “this design leads to the inversion of Z of the tristimulus values of the blue color. With reference to FIG. 1, which is a relationship diagram of the tristimulus values of blue versus voltage, wherein, the Z occurs inversion at high voltage. This leads to the color shift of the LCD screen”);
resetting the proportions of the RGB in each of the pixels, and calculating a V-T curve of the WRGB and an XYZ value of each grayscale in each of the pixels at the predetermined viewing angle ([0032], Step S2: calculating an initial white balance voltage, the initial white balance voltage includes a red-white-balance (RWB) voltage, a green-white-balance (GWB) voltage and a blue-white-balance (BWB) voltage);
calculating a luminance value of each grayscale in each of the pixels based on a gamma value is 2.2 at the front viewing angle under a predetermined voltage setting of 255-grayscale or a highest grayscale ([0031], in step S1, it specifically obtains the brightness and chromaticity of red (R), green (G), blue (B) and white (W) of front viewing angle of skin color picture of the LCD screen under the backlight corresponding to 0 to 255 grayscale in order to obtain the corresponding gamma curves. Wherein in the present embodiment, the backlight is preferably selected as a backlight of China Star Optoelectronics Technology (CSOT), and the gamma value is preferably selected as 2.2);
performing a white balance adjustment for each of the pixels to acquire a grayscale value of each grayscale under a white balance condition ([0032], adjusting the gamma curves of red (R), green (G) and blue (B) of skin color picture of the LCD screen according to the initial white balance voltage);
calculating a characteristic RGB grayscale value of a human skin color, and calculating an Yxy value of an image composed of the characteristic RGB grayscale value at the predetermined viewing angle ([0036], As shown in FIG. 3, x1 and y1 are the color shift result of skin color picture of the LCD screen after adjusting according to the initial white balance voltage); and
calculating a difference value between an Yxy value of the image composed of the characteristic RGB grayscale value of the human skin color at the front viewing angle and another Yxy value of the image composed of the characteristic RGB grayscale value of the human skin color at the side viewing angle ([0035], Step S4: comparing the gamma curves and the chromaticity of 0-255 grayscale of front viewing angle and oblique viewing angle to obtain a color shift result of oblique viewing angle of skin color picture of the LCD screen), and resetting the proportions of the RGB in each of the pixels according to a magnitude relationship between the difference value and a viewing angle specification value ([0037], Step S5: changing the voltage dividing proportion of the blue-white-balance (BWB) voltage according to the color shift result to make a color shift value of oblique viewing angle of skin color picture of the LCD screen be always within a specification requirement);
wherein the step of resetting the proportions of the RGB in each of the pixels, and calculating the V-T curve of the WRGB and an XYZ value of each grayscale in each of the pixels at the predetermined viewing angle further comprises: 
in each of the pixels, setting a proportion of an R sub-pixel to be p1, setting a proportion of a G sub-pixel to be p2, and setting a proportion of a B sub-pixel to be p3, wherein a sum of the p1, the p2, and the p3 is 1; and
calculating the V-T curve of the WRGB and the XYZ value of each grayscale in each of the pixels at the predetermined viewing angle after the proportions of the RGB in each of the pixels are reset according to the V-T curve of the WRGB in each pixel corresponding to each predetermined viewing angle when p1=p2=p3=1/3 ([0053], Specifically, the voltage-dividing unit 64 comprises a red-voltage-dividing unit 641, a green-voltage-dividing unit 642, and a blue-voltage-dividing unit 643, wherein, the red-voltage-dividing unit 641 and the green-voltage-dividing unit 642 respectively maintain the red-white-balance (RWB) voltage and the green-white-balance (RWB) voltage to be constant. The blue-voltage-dividing unit 643 correspondingly changes the voltage dividing proportion of the blue-white-balance (BWB) voltage according to the specification requirement in order to obtain a new white balance voltage).
Chen discloses calculating a characteristic RGB grayscale value of a human skin color.  Various calculation methods and tools used for similar purpose have been known including calculating by a MatLAB® software. Burg discloses calculating by a MatLAB® software ([0087], The correction factor is applied to the camera-captured CTP color using a white balancing algorithm, as is known in the art. For example, white balancing algorithms for use in MATLAB® by Jeny Rajan, available at https://sites.google.com/site/jenyrajan/, may be used in connection with the present invention. White balancing algorithms are effective for color correcting red, green, blue images, such as the digital image of the diagnostic instrument). 
In view of the teaching of Chen and Burg, it would have been obvious to one of ordinary skill in the art to perform the step of calculating in Chen by specifically using MatLAB® software, as taught by Burg, for the purpose of using known software as a tool to perform desired and intended effective color correcting of red, green, blue images. 

Regarding claim 4, the combination of Chen and Burg discloses that a calculation can be performed by the MatLAB® software as discussed in claim 1, Chen further discloses wherein the step of calculating the characteristic RGB grayscale value of the human skin color by the MatLAB® software, and calculating an Yxy value of an image composed of the characteristic RGB grayscale value at the predetermined viewing angle further comprises:
calculating the characteristic RGB grayscale value of the human skin color, and calculating an XYZ value of the characteristic RGB grayscale value of the human skin color at the predetermined viewing angle ([0036], the color shift result of oblique viewing angle of skin color picture of the LCD screen after adjusting according to the initial white balance voltage can refer to FIG. 3, which is a relationship diagram of color shift versus viewing angle); and
calculating an Yxy value of the characteristic RGB grayscale value of the human skin color at the predetermined viewing angle according to the XYZ value of the characteristic RGB grayscale value of the human skin color at the predetermined viewing angle ([0038], With reference to FIG. 4, which is a relationship diagram of a color shift of oblique viewing angle versus voltage in a color difference specification requirement, wherein, when the color shift values (Δx, Δy) are within the range of (-0.03, +0.03), it judges that the color shift of oblique viewing angle of skin color picture of the LCD screen does not deviate from a preset specification requirement; when the color shift value (Δx, Δy) shown in FIG. 4 are beyond the range of (-0.03, +0.03), judges that it deviates from the preset specification requirement).

Regarding claim 5, Chen further discloses wherein the step of calculating the Yxy value of the characteristic RGB grayscale value of the human skin color at the predetermined view angle according to the XYZ value of the characteristic RGB grayscale value of the human skin color at the predetermined viewing angle further comprises:
calculating an x value and a y value according to the XYZ value of the characteristic RGB grayscale value of the human skin color at the predetermined viewing angle, wherein x = X/(X + Y + Z), y= Y/(X + Y + Z), the x value and the y value are color coordinate values, and the XYZ value comprises X, Y, and Z ([0038], With reference to FIG. 4, which is a relationship diagram of a color shift of oblique viewing angle versus voltage in a color difference specification requirement, wherein, when the color shift values (Δx, Δy) are within the range of (-0.03, +0.03), it judges that the color shift of oblique viewing angle of skin color picture of the LCD screen does not deviate from a preset specification requirement; when the color shift value (Δx, Δy) shown in FIG. 4 are beyond the range of (-0.03, +0.03), judges that it deviates from the preset specification requirement); and
obtaining the Yxy value of the characteristic RGB grayscale value of the human skin color at the predetermined viewing angle according to the x value, the y value, and the Y extracted from the XYZ value of the characteristic RGB grayscale value of the human skin color at the predetermined viewing angle ([0041], Step S52: In the new white balance voltage, further obtaining a color shift result of oblique viewing angle of skin color picture of the LCD screen).

Regarding claim 6, Chen further discloses wherein in the step of calculating the difference value between the Yxy value of the image composed of the characteristic RGB grayscale value of the human skin color at the front viewing angle and another Yxy value of the image composed of the characteristic RGB grayscale value of the human skin color at the side viewing angle, and resetting the proportions of the RGB in each of the pixels according to the magnitude relationship between the difference value and the viewing angle specification value, if the difference does not satisfy the viewing angle specification value, the proportions of the RGB in each of the pixels are adjusted (fig. 5, step S52), and the step of resetting the proportions of the RGB in each of the pixels, and calculating a V-T curve of the WRGB and the XYZ value of each grayscale in each of the pixels at the predetermined view angle to the step of calculating the Yxy value of the characteristic RGB grayscale value of the human skin color at the predetermined viewing angle according to the XYZ value of the characteristic RGB grayscale value of the human skin color at the predetermined viewing angle are repeated until the difference satisfies the viewing angle specification value (fig. 5, Yes); and if the difference satisfies the viewing angle specification value, no adjustment is performed (fig. 5, No).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chen and Burg further in view of Tomizawa et al. (US PGPub 2010/0149227).

Regarding claim 3, the combination of Chen and Burg discloses wherein the step of calculating the luminance value of each grayscale in each of the pixels based on the gamma value is 2.2 at the front viewing angle under the predetermined voltage setting of 255-grayscale or the highest grayscale further comprises: 
acquiring a luminance value of 0-grayscale in each of the pixels at the predetermined viewing angle according to an XYZ value of the 0-grayscale in each of the pixels at the predetermined viewing angle, and acquiring another luminance value of 255-grayscale in each of the pixels at the predetermined viewing angle according to an XYZ value of the 255-grayscale in each of the pixels at the predetermined viewing angle (Chen: [0034] and fig. 2, step S3: obtaining gamma curves of red (R), green (G), blue (B) and white (W) of front viewing angle and oblique viewing angle of skin color picture of the LCD screen) and a method for calculating luminance at each grayscale, however other methods of calculating the luminance value of each grayscale are known including using a formula including a maximum, a minimum and a gamma value. 
In a similar field of endeavor Tomizawa discloses
calculating the luminance value of each grayscale in each of the pixels at the predetermined viewing angle according to a formula                         
                            
                                
                                    c
                                    -
                                    a
                                
                                
                                    b
                                    -
                                    a
                                
                            
                            =
                            
                                
                                    (
                                    
                                        
                                            n
                                        
                                        
                                            255
                                        
                                    
                                    )
                                
                                
                                    z
                                
                            
                        
                    , wherein the a is the luminance value of the 0-grayscale of each of the pixels at the predetermined viewing angle, the b is the luminance value of the 255-grayscale in each of the pixels at the predetermined viewing angle, the n is a corresponding grayscale value in each of the pixels at the predetermined viewing angle, the z is the gamma value of 2.2, the c is the luminance value of each grayscale in each of the pixels at the predetermined viewing angle ([0126], equation 1 describing the relation between signal grayscale levels and the display luminance of a liquid crystal panel). 
Therefore in view of the teachings of Chen, Burg and Tomizawa it would have been obvious to one of ordinary skill in the art to modify the system of Chen and Burg to include the equation taught in Tomizawa, for the purpose of using the relationship as a known guideline for designing the system. 


Response to Arguments
Applicant's arguments filed 04/24/2022 have been fully considered but they are not persuasive.
Regarding claim 1, Applicants argue “Chen is silent on adjusting the RGB proportions in each pixel” (page 10, paragraph 3), however Examiner respectfully disagrees. Examiner maintains Chen discloses adjusting the RGB proportions in each pixel. Chen teaches at [0053] utilizing a voltage-dividing unit 64 to divide a red-voltage, a green-voltage and a blue-voltage. Chen provides the voltage-dividing, “The voltage-dividing unit 64 changes the voltage dividing proportion of the blue-white-balance (BWB) voltage according to the color shift result to make a color shift value of oblique viewing angle of skin color picture of the LCD screen be always within the specification requirement” ([0053]). Additionally at [0054], Chen teaches, “At the new white balance voltage, the comparing unit 63 further obtains a color shift result of oblique viewing angle of skin color picture of the LCD screen to determine if the color shift result deviates from the specification requirement. If the color shift result deviates from the specifications, the blue-voltage-dividing unit 643 repeatedly change the voltage dividing proportion of the blue-white-balance (BWB) voltage until at a new white balance voltage, the color shift value of oblique viewing angle of skin color picture of the LCD screen is always within specification requirement”. Therefore Chen discloses balancing the blue voltage based on the red and green voltages. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wyble (US PGPub 2019/0266976) discloses a method of using known reflectance values for synthetic imagery (fig. 4).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY J FRANK whose telephone number is (571)270-7255. The examiner can normally be reached Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on (571)272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EJF/
/BENJAMIN C LEE/Supervisory Patent Examiner, Art Unit 2693